Citation Nr: 1641585	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  07-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1962 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision continued a 10 percent rating, in effect since June 1, 1968, for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals.  In March 2011, the Board denied an increased rating for the service-connected right knee disability and remanded the issues of entitlement to an extraschedular rating and a TDIU for referral to the Director of Compensation Service (Director).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits"); see also Kellar v. Brown, 6 Vet. App. 157 (1994) (entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors).  

A subsequent March 2012 rating decision granted a separate 10 percent rating for right knee degenerative arthritis.  In a May 2012 decision the Director granted an additional 10 percent extraschedular rating under the criteria for 38 C.F.R. § 3.321(b)(1) and denied entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  A July 2012 rating decision established the increased 10 percent extraschedular rating in accordance with the Director's decision assigning a 20 percent rating for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals, effective November 18, 2005.  

In April 2013, the Board remanded the issues of entitlement to an extra-schedular evaluation in excess of 20 percent for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals and entitlement to a TDIU.  It was noted, in essence, that the separate 10 percent rating established for right knee degenerative arthritis had not been perfected for appellate review.  

A subsequent June 2014 rating decision granted an increased 30 percent schedular rating effective from April 17, 2014, for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals and granted an increased 20 percent rating for right knee degenerative arthritis (instability).  

The issue of entitlement to a TDIU on an extraschedular basis was considered by the Director in a September 2014 opinion.  There is no impediment to the Board entering a decision on that question.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).  

In July 2015, the Board dismissed the Veteran's appeal for the issues of entitlement to increased ratings for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals, and for right knee degenerative arthritis (instability).  The issue of entitlement to a TDIU remaining on appeal was remanded for additional development.

Although at his April 2016 VA examination the Veteran reported a progressive increase in pain and instabilities that had resulted in frequent unexpected falls since his last VA examination, the Board finds his statements and the newly obtained treatment and examination findings do not sufficiently raise a claim for increased right knee disability ratings.  The evidence is, in essence, cumulative of the evidence of record prior to Veteran's request to withdrawn his appeal as to these matters.

The Board also notes that the issues of entitlement to service connection for a left ankle disorder and diabetes mellitus were referred to the Agency of Original Jurisdiction (AOJ) for adjudication in April 2013 and July 2015.  They remain unadjudicated.  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

FINDING OF FACT

The evidence demonstrates the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities since June 7, 2013.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU effective June 7, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See VA correspondence dated in January 2006, February 2007, and November 2007.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Although in an August 2016 brief the Veteran's service representative requested that the case be remanded for another medical opinion addressing employability, the Board finds the available medical evidence is sufficient for an adequate determination.  There is no reasonable possibility that a retrospective medical opinion would be helpful in this case.  But see Chotta v. Peake, 22 Vet. App.80 (2008).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2015). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2015).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2015).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

The Veteran contends that he has been unable to work as a result of his service-connected right knee disabilities.  His TDIU claim arises from his increased rating claim received by VA on November 18, 2005.  In statements dated in May 2011 he asserted that he had retired from his employment as a state trooper in 1997 because of his right knee disability and that he had not worked since then.  In his May 2011 TDIU application he reported he last worked full-time as a police officer in October 1996.  He noted he had completed three years of college and had additional annual police officer in-service training.

The record shows service connection is established for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals (30 percent) and right knee degenerative arthritis (instability) (20 percent).  The combined service-connected disability is 40 percent effective from April 17, 2014.  The Veteran does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R.  § 4.16(a).  As the evidence shows the Veteran is unemployable; however, the Board must consider whether the evidence warrants entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  

The pertinent evidence of record includes private treatment records dated in November 1996 indicating that the Veteran could not ride in a car or stand for any period of time without having severe right knee pain.  The Veteran was asked to stay off work at that time in an effort to rehabilitate his right knee, and he was not expected to return for any type of gainful employment for at least four-to-six months.  The physician agreed with the Veteran's decision to retire from his law enforcement career, and suggested that he would have further trouble in the future with his right knee.


A March 2006 VA examination report found Veteran's degenerative arthritis of the right knee was a disabling problem for him and that it interfered with his daily activities and puts him at risk for falls and further injury.  The examiner stated that he would likely require a total knee arthroplasty in the future.  A March 2006 X-ray study revealed mild degenerative changes.  Range of motion studies were from 0 to 120 degrees with significant pain at 110 degrees with flexion.  There was pain on McMurray's maneuver, lateral joint line tenderness, and significat pain  on patellofemoral grind testing.  The Veteran was stable to varus and valgus stress testing and to anterior and posterior drawer testing.  

A February 2007 VA examination report noted the Veteran used a cane intermittently for walking, and that he was able to stand more than one hour but less than three hours.  He was able to walk one-quarter mile.  The examiner noted no deformity or instability of the right knee joint, although there was pain and the knee gave way at times.  Following range of motion testing, the examiner noted painful and guarded movement.  There were moderate effects on chores and shopping, and severe effects on exercise and sports and recreation.  A diagnosis of mild right knee osteoarthritis was provided.

VA treatment records dated in May 2010 noted the Veteran had chronic discomfort in his right knee.  Physical examination of the right knee revealed it was nontender and stable.  There was full range of motion.  

In May 2012, the Director granted an additional 10 percent extraschedular rating under the criteria for 38 C.F.R. § 3.321(b)(1) and denied entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  It was noted that sufficient medical evidence of record was required to evaluate the Veteran's service-connected disabilities within the past 12 months for an award of TDIU, but that the available record included no medical opinion addressing whether the Veteran was capable of performing sedentary work. 

VA treatment records dated in December 2011 noted the Veteran had chronic minor discomfort in his right knee with periodic exacerbations.  He stated that ibuprofen helped, but that he did not take it regularly.  It was noted he requested a cane.  Physical examination of the right knee revealed it was nontender and stable.  There was full range of motion.  The examiner provided diagnoses including post-traumatic arthritis status post right knee surgery in 1966.  Additional diagnoses included type II diabetes mellitus, hyperlipidemia, hypothyroidism, chronic obstructive pulmonary disease, right carotid bruit, status post tonsillectomy, and status post left eye cataract extraction.  

VA examination on June 7, 2013, included right knee diagnoses of chondromalacia; status post arthroscopic meniscectomy; status post tibial plateau fracture; patello-femoral syndrome; arthrotomy, debridement, and meniscectomy; traumatic genu recurvatum; calcific tendinopathy to the distal quadriceps tendon; and varus malalignment deformity.  Additional left knee diagnoses were provided of chondromalacia, patella-femoral syndrome, and varus malalignment deformity.  It was noted that the Veteran had previously been diagnosed with diabetes and peripheral neuropathy and the examination revealed right leg shin splints.  The Veteran reported that he experienced bilateral knee and lower leg flare-ups and that they occurred when walking more than 200 feet, standing for more than 30 to 40 minutes, lifting greater than 20 pounds, sitting for more than 10 to 15 minutes, and driving for more than 30 minutes.  He stated he avoided pushing, pulling, stairs, ladders, inclines, and declines, and that he was unable to use foot controls.  He reported experiencing 90 percent to 100 percent right knee loss of function during flare-ups and 40 percent to 50 percent left knee loss of function during flare-ups.  Range of motion of the right knee flexion was to 90 degrees compared to 115 degrees on the left.  Right knee extension was to 15 degrees for the right knee and 0 degrees for the left knee.  X-ray studies revealed right knee mild degenerative joint disease and calcific tendinopathy of the distal quadriceps.  The left knee was unremarkable.  Examination results further revealed that the functional impact of the bilateral lower legs and flare-ups of the right knee impacted the Veteran s ability to work.  The examiner, J.M., M.D., found that based only upon consideration of musculo-skeletal disability the most minimal work place activity was sedentary, but then found that the Veteran was incapable of performing sedentary employment because of loss of mobility, inability to sit and stand in an employment situation due to his bilateral knee disabilities.  

In an April 2014 examination report Dr. J.M. found the Veteran was incapable of performing sedentary or physical labor secondary to loss of mobility and inability to sit and/or stand in an employment situation attributable to the service-connected right knee disabilities.  It was noted that the inability to perform even at the sedentary level of employment was proximally related to the service-connected injury.  

In September 2014, the Director found the evidence of record did not demonstrate that the Veteran was unable to secure and follow any substantially gainful occupation solely due to his service-connected disabilities and denied entitlement to TDIU on an extraschedular basis.  It was noted, in essence, that the June 2013 medical opinion was based upon the Veteran's statements regarding the effects of flare-ups in his knees, bilaterally, and that in his April 2014 report the examiner offered no clinical data to support his conclusion that the Veteran was unable to work due to a loss of mobility and an inability to sit or stand pertinent to the right knee service-connected disability.  The Director noted that the June 2013 examination noted the Veteran reported that flare-ups affected the right and left knee equally in regard to walking, standing, and sitting.  It was further noted that when considering unemployability the medical evidence that a nonservice-connected condition affects employment cannot be ignored.

On VA examination in April 2016 Dr. J.M. provided diagnoses including right knee osteoarthritis, right knee instability, and right knee chondromalacia.  It was noted that the Veteran had been required to retire from law enforcement in 1997 because his right knee disability made him unfit to performing the physical standards of law enforcement.  The Veteran reported a progressive increase in pain and instability that had resulted in frequent unexpected falls.  He described pain on the severity scale of eight to ten on a ten-point scale, which was severe.  The pain was described as aching, throbbing, burning, dull, grinding, popping sharp, locking, and soreness.  It was continuous.  An education history of the Veteran was provided noting he received an associate degree in law enforcement technology in 1975 and a bachelor degree in police enforcement administration in 1977.  Flare-ups were noted to occur with sitting (continuous pain); driving/riding (continuous pain and must change positions every two to three minutes); working overhead (unable and cannot change a light bulb); prolonged standing (continuous pain); walking (greater than one to two feet); squatting/kneeling (unable); lifting/carrying (greater than one to two pounds/one time); pushing/pulling (unable); stairs and inclines/declines (avoids); ladders (unable); and prolonged operating foot controls (unable).  Range of motion studies revealed flexion from 5 to 85 degrees and extension from 85 to 5 degrees.  There was 1+ medial instability and 1+ lateral instability.  Dr. J.M. found that the service-connected disability impacted the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The rationale for the opinion repeated the limitations noted to occur with flare-ups.

Based upon the overall record, the Board finds the evidence demonstrates the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities since June 7, 2013.  Although the record shows the Veteran retired from his job in law enforcement in February 1997 due to an inability to meet the physical demands of that occupation because of his service-connected right knee disability, there is no factually ascertainable evidence demonstrating that he was unable to secure and follow a substantially gainful sedentary occupation by reason of his service-connected disabilities prior to June 7, 2013.  In fact, the February 2007 VA examiner noted only moderate effects on activities such as chores and shopping.  VA evaluations in May 2010 and December 2011 also noted the right knee was nontender and stable with full range of motion.  It is additionally significant that his educational accomplishments include degrees in law enforcement technology and police enforcement administration.  In light of the overall evidence of record, the Board finds that prior to June 7, 2013, the Veteran was able to perform sedentary work in technological or administrative jobs appropriate to his education and prior work experience.  

The Board acknowledges that the Veteran is competent to report symptoms believed to be associated with his service-connected right knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than any subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, entitlement to a TDIU is warranted, but no earlier than June 7, 2013.


ORDER

Entitlement to a TDIU is granted on an extraschedular basis effective June 7, 2013, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


